Mr. Justice White
delivered the opinion of the court.
This case is similar in character to that of American Railroad Co. v. Julio P. Castro, No. 151, this (1906) term, just decided (204 U. S. 453), having been brought to recover for damages resulting from injuries sustained by the wife in the same accident which occasioned the death of the daughter Eloísa. The right of this court in the case at bar to review a judgment for the plaintiffs below, entered upon the verdict of a jury, is based upon an objection to the jurisdiction of the trial court similar to that which was made in No. 151. For the reasons stated in the opinion in that case the writ of error in this case must also be

Dismissed.